Exhibit 10.2

Option No.____

DYNTEK, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

This Stock Option Agreement (the “Agreement”) is entered into as of the ____ day
of _________________, 200__, by and between Dyntek, Inc., a Delaware corporation
(the “Company”), and ____________________________________ (the “Optionee”)
pursuant to the Company’s 2006 Nonqualified Stock Option Plan (the “Plan”). Any
capitalized term not defined herein shall have the same meaning ascribed to it
in the Plan.


1.    GRANT OF OPTION. THE COMPANY HEREBY GRANTS TO OPTIONEE AN OPTION (THE
“OPTION”) TO PURCHASE ALL OR ANY PORTION OF A TOTAL OF
                                                  (           ) SHARES (THE
“SHARES”) OF THE COMMON STOCK OF THE COMPANY AT A PURCHASE PRICE OF
                             ($            ) PER SHARE  (THE “EXERCISE PRICE”),
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN AND THE PROVISIONS OF THE
PLAN. THIS OPTION SHALL NOT CONSTITUTE AN “INCENTIVE STOCK OPTION” AS DEFINED IN
SECTION 422 OF THE INTERNAL REVENUE CODE OF L986, AS AMENDED (THE “CODE”).


2.    VESTING OF OPTION. THE RIGHT TO EXERCISE THIS OPTION SHALL VEST IN
INSTALLMENTS, AND THIS OPTION SHALL BE EXERCISABLE FROM TIME TO TIME IN WHOLE OR
IN PART AS TO ANY VESTED INSTALLMENT (“VESTED SHARES”). ________________ PERCENT
(__%) OF THE SHARES SHALL BECOME VESTED SHARES ON THE FIRST ANNIVERSARY OF THE
“VESTING COMMENCEMENT DATE,” AND THEREAFTER, THE BALANCE OF THE SHARES SHALL
BECOME VESTED SHARES IN A SERIES OF _____ (__) SUCCESSIVE EQUAL _______
INSTALLMENTS FOR EACH FULL ___________ PERIOD OF CONTINUOUS SERVICE PROVIDED BY
THE OPTIONEE AFTER THE VESTING COMMENCEMENT DATE, SUCH THAT 100% OF THE SHARES
SHALL BECOME VESTED SHARES ON THE _______ ANNIVERSARY OF THE “VESTING
COMMENCEMENT DATE.”  FOR THESE PURPOSES, THE VESTING COMMENCEMENT DATE SHALL BE
_______________.

No additional Shares shall vest after the date of termination of Optionee’s
“Continuous Service” (as defined below), but this Option shall continue to be
exercisable in accordance with Section 3 hereof with respect to that number of
shares that have vested as of the date of termination of Optionee’s Continuous
Service.

For purposes of this Agreement, the term “Continuous Service” means
(i) employment by either the Company or any parent or subsidiary corporation of
the Company, or by a corporation or a parent or subsidiary of a corporation
issuing or assuming a stock option, which is uninterrupted except for vacations,
illness (except for permanent disability, as defined in Section 22(e)(3) of the
Code), or leaves of absence which are approved in writing by the Company or any
of such other employer corporations, if applicable, (ii) service as a member of
the Board of Directors of the Company until Optionee resigns, is removed from
office, or Optionee’s term of office expires and he or she is not reelected, or
(iii) so long as Optionee is engaged as a Service Provider, as defined in the
Plan.


3.    TERM OF OPTION. THE RIGHT OF THE OPTIONEE TO EXERCISE THIS OPTION SHALL
TERMINATE UPON THE FIRST TO OCCUR OF THE FOLLOWING:


(A)          THE EXPIRATION OF ________ (___) YEARS FROM THE DATE OF THIS
AGREEMENT;


--------------------------------------------------------------------------------





(B)         THE EXPIRATION OF _______ (___) MONTHS FROM THE DATE OF TERMINATION
OF OPTIONEE’S CONTINUOUS SERVICE IF SUCH TERMINATION IS DUE TO PERMANENT
DISABILITY OF THE OPTIONEE (AS DEFINED IN SECTION 22(E)(3) OF THE CODE);


(C)          THE EXPIRATION OF _______ (___) MONTHS FROM THE DATE OF TERMINATION
OF OPTIONEE’S CONTINUOUS SERVICE IF SUCH TERMINATION IS DUE TO OPTIONEE’S DEATH
OR IF DEATH OCCURS DURING EITHER THE THREE-MONTH OR ONE-MONTH PERIOD FOLLOWING
TERMINATION OF OPTIONEE’S CONTINUOUS SERVICE PURSUANT TO SECTION 3(D) OR
SECTION 3(E) BELOW, AS THE CASE MAY BE;


(D)         THE EXPIRATION OF _______ (___) MONTHS FROM THE DATE OF TERMINATION
OF OPTIONEE’S CONTINUOUS SERVICE IF SUCH TERMINATION OCCURS FOR ANY REASON OTHER
THAN PERMANENT DISABILITY, DEATH, VOLUNTARY RESIGNATION OR CAUSE; PROVIDED,
HOWEVER, THAT IF OPTIONEE DIES DURING SUCH THREE-MONTH PERIOD THE PROVISIONS OF
SECTION 3(C) ABOVE SHALL APPLY;


(E)          THE EXPIRATION OF _______ (___) MONTHS FROM THE DATE OF TERMINATION
OF OPTIONEE’S CONTINUOUS SERVICE IF SUCH TERMINATION OCCURS DUE TO VOLUNTARY
RESIGNATION; PROVIDED, HOWEVER, THAT IF OPTIONEE DIES DURING SUCH ONE-MONTH
PERIOD THE PROVISIONS OF SECTION 3(C) ABOVE SHALL APPLY;


(F)          THE TERMINATION OF OPTIONEE’S CONTINUOUS SERVICE, IF SUCH
TERMINATION IS FOR CAUSE; OR


(G)         UPON THE CONSUMMATION OF A “CHANGE IN CONTROL” (AS DEFINED IN
SECTION 2.4 OF THE PLAN), UNLESS OTHERWISE PROVIDED PURSUANT TO SECTION 9 BELOW.


4.    EXERCISE OF OPTION. ON OR AFTER THE VESTING OF ANY PORTION OF THIS OPTION
IN ACCORDANCE WITH SECTIONS 2 OR 9 HEREOF, AND UNTIL TERMINATION OF THE RIGHT TO
EXERCISE THIS OPTION IN ACCORDANCE WITH SECTION 3 ABOVE, THE PORTION OF THIS
OPTION THAT HAS VESTED MAY BE EXERCISED IN WHOLE OR IN PART BY THE OPTIONEE (OR,
AFTER HIS OR HER DEATH, BY THE PERSON DESIGNATED IN SECTION 5 BELOW) UPON
DELIVERY OF THE FOLLOWING TO THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES:


(A)          A WRITTEN NOTICE OF EXERCISE WHICH IDENTIFIES THIS AGREEMENT AND
STATES THE NUMBER OF SHARES THEN BEING PURCHASED (BUT NO FRACTIONAL SHARES MAY
BE PURCHASED), WITH ANY PARTIAL EXERCISE BEING DEEMED TO COVER FIRST VESTED
SHARES AND THEN THE EARLIEST VESTING INSTALLMENTS OF UNVESTED SHARES;


(B)         A CHECK OR CASH IN THE AMOUNT OF THE EXERCISE PRICE (OR PAYMENT OF
THE EXERCISE PRICE IN SUCH OTHER FORM OF LAWFUL CONSIDERATION AS THE
ADMINISTRATOR MAY APPROVE FROM TIME TO TIME UNDER THE PROVISIONS OF SECTION 5.3
OF THE PLAN);


(C)          A CHECK OR CASH IN THE AMOUNT REASONABLY REQUESTED BY THE COMPANY
TO SATISFY THE COMPANY’S WITHHOLDING OBLIGATIONS UNDER FEDERAL, STATE OR OTHER
APPLICABLE TAX LAWS WITH RESPECT TO THE TAXABLE INCOME, IF ANY, RECOGNIZED BY
THE OPTIONEE IN CONNECTION WITH THE EXERCISE OF THIS OPTION (UNLESS THE COMPANY
AND OPTIONEE SHALL HAVE MADE OTHER ARRANGEMENTS FOR DEDUCTIONS OR WITHHOLDING
FROM OPTIONEE’S WAGES, BONUS OR OTHER COMPENSATION PAYABLE TO OPTIONEE, OR BY
THE WITHHOLDING OF SHARES ISSUABLE UPON EXERCISE OF THIS OPTION, PROVIDED SUCH
ARRANGEMENTS SATISFY THE REQUIREMENTS OF APPLICABLE TAX LAWS); AND

2


--------------------------------------------------------------------------------





(D)         A LETTER, IF REQUESTED BY THE COMPANY, IN SUCH FORM AND SUBSTANCE AS
THE COMPANY MAY REQUIRE, SETTING FORTH THE INVESTMENT INTENT OF THE OPTIONEE, OR
PERSON DESIGNATED IN SECTION 5 BELOW, AS THE CASE MAY BE.


5.    DEATH OF OPTIONEE; NO ASSIGNMENT. THE RIGHTS OF THE OPTIONEE UNDER THIS
AGREEMENT MAY NOT BE ASSIGNED OR TRANSFERRED EXCEPT BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION, AND MAY BE EXERCISED DURING THE LIFETIME OF THE
OPTIONEE ONLY BY SUCH OPTIONEE. ANY ATTEMPT TO SELL, PLEDGE, ASSIGN,
HYPOTHECATE, TRANSFER OR DISPOSE OF THIS OPTION IN CONTRAVENTION OF THIS
AGREEMENT OR THE PLAN SHALL BE VOID AND SHALL HAVE NO EFFECT. IF THE OPTIONEE’S
CONTINUOUS SERVICE TERMINATES AS A RESULT OF HIS OR HER DEATH, AND PROVIDED
OPTIONEE’S RIGHTS HEREUNDER SHALL HAVE VESTED PURSUANT TO SECTION 2 HEREOF,
OPTIONEE’S LEGAL REPRESENTATIVE, HIS OR HER LEGATEE, OR THE PERSON WHO ACQUIRED
THE RIGHT TO EXERCISE THIS OPTION BY REASON OF THE DEATH OF THE OPTIONEE
(INDIVIDUALLY, A “SUCCESSOR”) SHALL SUCCEED TO THE OPTIONEE’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT. AFTER THE DEATH OF THE OPTIONEE, ONLY A
SUCCESSOR MAY EXERCISE THIS OPTION.


6.    REPRESENTATIONS OF OPTIONEE. OPTIONEE REPRESENTS AND WARRANTS THAT THIS
OPTION IS BEING ACQUIRED BY OPTIONEE FOR OPTIONEE’S PERSONAL ACCOUNT, FOR
INVESTMENT PURPOSES ONLY, AND NOT WITH A VIEW TO THE DISTRIBUTION, RESALE OR
OTHER DISPOSITION THEREOF. OPTIONEE FURTHER REPRESENTS AND WARRANTS THAT
OPTIONEE HAS A PRE-EXISTING BUSINESS OR PERSONAL RELATIONSHIP WITH THE COMPANY
OR ONE OR MORE OF ITS OFFICERS OR DIRECTORS, OPTIONEE IS OF SUFFICIENT
SOPHISTICATION TO MAKE AN INFORMED INVESTMENT DECISION AND OPTIONEE HAS THE
CAPACITY TO PROTECT OPTIONEE’S OWN INTEREST IN CONNECTION WITH THIS AGREEMENT.
OPTIONEE ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN AND UNDERSTANDS THAT ALL
RIGHTS AND OBLIGATIONS CONNECTED WITH THIS OPTION ARE SET FORTH IN THIS
AGREEMENT AND IN THE PLAN.


7.    ADJUSTMENTS UPON CHANGES IN CAPITAL STRUCTURE. IN THE EVENT THAT THE
OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY ARE HEREAFTER INCREASED OR
DECREASED OR CHANGED INTO OR EXCHANGED FOR A DIFFERENT NUMBER OR KIND OF SHARES
OR OTHER SECURITIES OF THE COMPANY BY REASON OF A RECAPITALIZATION, STOCK SPLIT,
COMBINATION OF SHARES, RECLASSIFICATION, STOCK DIVIDEND OR OTHER CHANGE IN THE
CAPITAL STRUCTURE OF THE COMPANY, THEN APPROPRIATE ADJUSTMENT SHALL BE MADE BY
THE ADMINISTRATOR TO THE NUMBER OF SHARES SUBJECT TO THE UNEXERCISED PORTION OF
THIS OPTION AND TO THE EXERCISE PRICE PER SHARE, IN ORDER TO PRESERVE, AS NEARLY
AS PRACTICAL, BUT NOT TO INCREASE, THE BENEFITS OF THE OPTIONEE UNDER THIS
OPTION, IN ACCORDANCE WITH THE PROVISIONS OF SECTION 4.2 OF THE PLAN.


8.    CHANGE IN CONTROL. IN THE EVENT OF A CHANGE IN CONTROL (AS DEFINED IN
SECTION 2.4 OF THE PLAN):


(A)          THE RIGHT TO EXERCISE THIS OPTION SHALL ACCELERATE AUTOMATICALLY
AND VEST IN FULL (NOTWITHSTANDING THE PROVISIONS OF SECTION 2 ABOVE) EFFECTIVE
AS OF IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE CHANGE IN CONTROL UNLESS THIS
OPTION IS TO BE ASSUMED BY THE ACQUIRING OR SUCCESSOR ENTITY (OR PARENT THEREOF)
OR A NEW OPTION OR NEW INCENTIVES ARE TO BE ISSUED IN EXCHANGE THEREFOR, AS
PROVIDED IN SUBSECTION (B) BELOW. IF VESTING OF THIS OPTION WILL ACCELERATE
PURSUANT TO THE PRECEDING SENTENCE, THE ADMINISTRATOR IN ITS DISCRETION MAY
PROVIDE, IN CONNECTION WITH THE CHANGE IN CONTROL TRANSACTION, FOR THE PURCHASE
OR EXCHANGE OF THIS OPTION FOR AN AMOUNT OF CASH OR OTHER PROPERTY HAVING A
VALUE EQUAL TO THE DIFFERENCE (OR “SPREAD”) BETWEEN:  (X) THE VALUE OF THE CASH
OR OTHER PROPERTY THAT THE OPTIONEE WOULD HAVE RECEIVED PURSUANT TO THE CHANGE
IN CONTROL TRANSACTION IN EXCHANGE FOR THE SHARES ISSUABLE UPON EXERCISE OF THIS
OPTION HAD THIS OPTION BEEN EXERCISED IMMEDIATELY PRIOR TO THE CHANGE IN
CONTROL, AND (Y) THE AGGREGATE EXERCISE PRICE FOR SUCH SHARES. IF THE VESTING OF
THIS OPTION WILL ACCELERATE PURSUANT TO THIS SUBSECTION (A), THEN THE
ADMINISTRATOR SHALL

3


--------------------------------------------------------------------------------





CAUSE WRITTEN NOTICE OF THE CHANGE IN CONTROL TRANSACTION TO BE GIVEN TO THE
OPTIONEE NOT LESS THAN FIFTEEN (15) DAYS PRIOR TO THE ANTICIPATED EFFECTIVE DATE
OF THE PROPOSED TRANSACTION.


(B)         THE VESTING OF THIS OPTION SHALL NOT ACCELERATE IF AND TO THE EXTENT
THAT:  (I) THIS OPTION (INCLUDING THE UNVESTED PORTION THEREOF) IS TO BE ASSUMED
BY THE ACQUIRING OR SUCCESSOR ENTITY (OR PARENT THEREOF) OR A NEW OPTION OF
COMPARABLE VALUE IS TO BE ISSUED IN EXCHANGE THEREFOR PURSUANT TO THE TERMS OF
THE CHANGE IN CONTROL TRANSACTION, OR (II) THIS OPTION (INCLUDING THE UNVESTED
PORTION THEREOF) IS TO BE REPLACED  BY THE ACQUIRING OR SUCCESSOR ENTITY (OR
PARENT THEREOF) WITH OTHER INCENTIVES OF COMPARABLE VALUE UNDER A NEW INCENTIVE
PROGRAM (“NEW INCENTIVES”) CONTAINING SUCH TERMS AND PROVISIONS AS THE
ADMINISTRATOR IN ITS DISCRETION MAY CONSIDER EQUITABLE. IF THIS OPTION IS
ASSUMED, OR IF A NEW OPTION OF COMPARABLE VALUE IS ISSUED IN EXCHANGE THEREFOR,
THEN THIS OPTION OR THE NEW OPTION SHALL BE APPROPRIATELY ADJUSTED, CONCURRENTLY
WITH THE CHANGE IN CONTROL, TO APPLY TO THE NUMBER AND CLASS OF SECURITIES OR
OTHER PROPERTY THAT THE OPTIONEE WOULD HAVE RECEIVED PURSUANT TO THE CHANGE IN
CONTROL TRANSACTION IN EXCHANGE FOR THE SHARES ISSUABLE UPON EXERCISE OF THIS
OPTION HAD THIS OPTION BEEN EXERCISED IMMEDIATELY PRIOR TO THE CHANGE IN
CONTROL, AND APPROPRIATE ADJUSTMENT ALSO SHALL BE MADE TO THE EXERCISE PRICE
SUCH THAT THE AGGREGATE EXERCISE PRICE OF THIS OPTION OR THE NEW OPTION SHALL
REMAIN THE SAME AS NEARLY AS PRACTICABLE.


(C)          IF THE PROVISIONS OF SUBSECTION (B) ABOVE APPLY, THEN THIS OPTION,
THE NEW OPTION OR THE NEW INCENTIVES SHALL CONTINUE TO VEST IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 2 HEREOF AND SHALL CONTINUE IN EFFECT FOR THE
REMAINDER OF THE TERM OF THIS OPTION IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 3 HEREOF. HOWEVER, IN THE EVENT OF AN INVOLUNTARY TERMINATION (AS
DEFINED BELOW) OF OPTIONEE’S CONTINUOUS SERVICE WITHIN TWELVE (12) MONTHS
FOLLOWING SUCH CHANGE IN CONTROL, THEN VESTING OF THIS OPTION, THE NEW OPTION OR
THE NEW INCENTIVES SHALL ACCELERATE IN FULL AUTOMATICALLY EFFECTIVE UPON SUCH
INVOLUNTARY TERMINATION.


(D)         FOR PURPOSES OF THIS SECTION 8, THE FOLLOWING TERMS SHALL HAVE THE
MEANINGS SET FORTH BELOW:

(I)  “INVOLUNTARY TERMINATION” SHALL MEAN THE TERMINATION OF OPTIONEE’S
CONTINUOUS SERVICE BY REASON OF:

(A)      OPTIONEE’S INVOLUNTARY DISMISSAL OR DISCHARGE BY THE COMPANY, OR BY THE
ACQUIRING OR SUCCESSOR ENTITY (OR PARENT OR ANY SUBSIDIARY THEREOF EMPLOYING THE
OPTIONEE) FOR REASONS OTHER THAN MISCONDUCT (AS DEFINED BELOW), OR

(B)       OPTIONEE’S VOLUNTARY RESIGNATION FOLLOWING (X) A CHANGE IN OPTIONEE’S
POSITION WITH THE COMPANY, THE ACQUIRING OR SUCCESSOR ENTITY (OR PARENT OR ANY
SUBSIDIARY THEREOF) WHICH MATERIALLY REDUCES OPTIONEE’S DUTIES AND
RESPONSIBILITIES OR THE LEVEL OF MANAGEMENT TO WHICH OPTIONEE REPORTS, (Y) A
REDUCTION IN OPTIONEE’S LEVEL OF COMPENSATION (INCLUDING BASE SALARY, FRINGE
BENEFITS AND TARGET BONUS UNDER ANY PERFORMANCE BASED BONUS OR INCENTIVE
PROGRAMS) BY MORE THAN TEN PERCENT (10%), OR (Z) A RELOCATION OF OPTIONEE’S
PRINCIPAL PLACE OF EMPLOYMENT BY MORE THAN THIRTY (30) MILES, PROVIDED AND ONLY
IF SUCH CHANGE, REDUCTION OR RELOCATION IS EFFECTED WITHOUT OPTIONEE’S WRITTEN
CONSENT.


(II) “MISCONDUCT” SHALL MEAN (A) THE COMMISSION OF ANY ACT OF FRAUD,
EMBEZZLEMENT OR DISHONESTY BY OPTIONEE WHICH MATERIALLY AND ADVERSELY AFFECTS
THE BUSINESS OF THE COMPANY, THE ACQUIRING OR SUCCESSOR ENTITY (OR PARENT OR ANY
SUBSIDIARY THEREOF), (B) ANY UNAUTHORIZED USE OR DISCLOSURE BY OPTIONEE OF
CONFIDENTIAL INFORMATION OR TRADE SECRETS OF THE COMPANY, THE ACQUIRING OR
SUCCESSOR ENTITY (OR PARENT OR ANY SUBSIDIARY THEREOF), (C) THE CONTINUED
REFUSAL OR OMISSION BY THE OPTIONEE TO PERFORM ANY MATERIAL DUTIES REQUIRED OF
HIM IF SUCH DUTIES ARE CONSISTENT WITH DUTIES CUSTOMARY FOR THE POSITION HELD
WITH THE COMPANY, THE ACQUIRING OR SUCCESSOR ENTITY (OR PARENT OR ANY SUBSIDIARY
THEREOF), (D) ANY MATERIAL ACT OR OMISSION BY THE OPTIONEE INVOLVING MALFEASANCE
OR GROSS NEGLIGENCE IN THE PERFORMANCE OF OPTIONEE’S DUTIES TO, OR MATERIAL
DEVIATION FROM ANY OF THE POLICIES OR DIRECTIVES OF, THE COMPANY OR THE
ACQUIRING OR SUCCESSOR ENTITY (OR PARENT OR ANY SUBSIDIARY THEREOF), (E) CONDUCT
ON THE PART OF OPTIONEE WHICH CONSTITUTES THE BREACH OF ANY STATUTORY OR COMMON
LAW DUTY OF LOYALTY TO THE COMPANY, THE ACQUIRING OR SUCCESSOR ENTITY (OR PARENT
OR ANY SUBSIDIARY THEREOF), OR (F) ANY ILLEGAL ACT BY OPTIONEE WHICH MATERIALLY
AND ADVERSELY AFFECTS THE BUSINESS OF THE COMPANY, THE ACQUIRING OR SUCCESSOR
ENTITY (OR PARENT OR ANY SUBSIDIARY THEREOF), OR ANY FELONY COMMITTED BY
OPTIONEE, AS EVIDENCED BY CONVICTION THEREOF. THE PROVISIONS OF THIS
SECTION SHALL NOT LIMIT THE GROUNDS FOR THE DISMISSAL OR DISCHARGE OF OPTIONEE
OR ANY OTHER INDIVIDUAL IN THE SERVICE OF THE COMPANY, THE ACQUIRING OR
SUCCESSOR ENTITY (OR PARENT OR ANY SUBSIDIARY THEREOF).


9.    LIMITATION OF COMPANY’S LIABILITY FOR NONISSUANCE. THE COMPANY AGREES TO
USE ITS REASONABLE BEST EFFORTS TO OBTAIN FROM ANY APPLICABLE REGULATORY AGENCY
SUCH AUTHORITY OR APPROVAL AS MAY BE REQUIRED IN ORDER TO ISSUE AND SELL THE
SHARES TO THE OPTIONEE PURSUANT TO THIS OPTION. INABILITY OF THE COMPANY TO
OBTAIN, FROM ANY SUCH REGULATORY AGENCY, AUTHORITY OR APPROVAL DEEMED BY THE
COMPANY’S COUNSEL TO BE NECESSARY FOR THE LAWFUL ISSUANCE AND SALE OF THE SHARES
HEREUNDER AND UNDER THE PLAN SHALL RELIEVE THE COMPANY OF ANY LIABILITY IN
RESPECT OF THE NONISSUANCE OR SALE OF SUCH SHARES AS TO WHICH SUCH REQUISITE
AUTHORITY OR APPROVAL SHALL NOT HAVE BEEN OBTAINED.


10. NO EMPLOYMENT CONTRACT CREATED. NEITHER THE GRANTING OF THIS OPTION NOR THE
EXERCISE HEREOF SHALL BE CONSTRUED AS GRANTING TO THE OPTIONEE ANY RIGHT WITH
RESPECT TO CONTINUANCE OF EMPLOYMENT BY THE COMPANY OR ANY OF ITS SUBSIDIARIES.
THE RIGHT OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO TERMINATE AT WILL THE
OPTIONEE’S EMPLOYMENT AT ANY TIME (WHETHER BY DISMISSAL, DISCHARGE OR
OTHERWISE), WITH OR WITHOUT CAUSE, IS SPECIFICALLY RESERVED.


11. RIGHTS AS STOCKHOLDER. THE OPTIONEE (OR TRANSFEREE OF THIS OPTION BY WILL OR
BY THE LAWS OF DESCENT AND DISTRIBUTION) SHALL HAVE NO RIGHTS AS A STOCKHOLDER
WITH RESPECT TO ANY SHARES COVERED BY THIS OPTION UNTIL SUCH PERSON HAS DULY
EXERCISED THIS OPTION, PAID THE EXERCISE PRICE AND BECOME A HOLDER OF RECORD OF
THE SHARES PURCHASED.


12. “MARKET STAND-OFF” AGREEMENT. OPTIONEE AGREES THAT, IF REQUESTED BY THE
COMPANY OR THE MANAGING UNDERWRITER OF ANY PROPOSED PUBLIC OFFERING OF THE
COMPANY’S SECURITIES, OPTIONEE WILL NOT SELL OR OTHERWISE TRANSFER OR DISPOSE OF
ANY SHARES HELD BY OPTIONEE WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY OR
SUCH UNDERWRITER, AS THE CASE MAY BE, DURING SUCH PERIOD OF TIME, NOT TO EXCEED
180 DAYS FOLLOWING THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT FILED BY THE
COMPANY WITH RESPECT TO SUCH OFFERING, AS THE COMPANY OR THE UNDERWRITER MAY
SPECIFY.

4


--------------------------------------------------------------------------------





 


13. INTERPRETATION. THIS OPTION IS GRANTED PURSUANT TO THE TERMS OF THE PLAN,
AND SHALL IN ALL RESPECTS BE INTERPRETED IN ACCORDANCE THEREWITH. THE
ADMINISTRATOR SHALL INTERPRET AND CONSTRUE THIS OPTION AND THE PLAN, AND ANY
ACTION, DECISION, INTERPRETATION OR DETERMINATION MADE IN GOOD FAITH BY THE
ADMINISTRATOR SHALL BE FINAL AND BINDING ON THE COMPANY AND THE OPTIONEE. AS
USED IN THIS AGREEMENT, THE TERM “ADMINISTRATOR” SHALL REFER TO THE COMMITTEE OF
THE BOARD OF DIRECTORS OF THE COMPANY APPOINTED TO ADMINISTER THE PLAN, AND IF
NO SUCH COMMITTEE HAS BEEN APPOINTED, THE TERM ADMINISTRATOR SHALL MEAN THE
BOARD OF DIRECTORS.


15. NOTICES. ANY NOTICE, DEMAND OR REQUEST REQUIRED OR PERMITTED TO BE GIVEN
UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN WHEN
DELIVERED PERSONALLY OR THREE (3) DAYS AFTER BEING DEPOSITED IN THE UNITED
STATES MAIL, AS CERTIFIED OR REGISTERED MAIL, WITH POSTAGE PREPAID, (OR BY SUCH
OTHER METHOD AS THE ADMINISTRATOR MAY FROM TIME TO TIME DEEM APPROPRIATE), AND
ADDRESSED, IF TO THE COMPANY, AT ITS PRINCIPAL PLACE OF BUSINESS, ATTENTION: THE
CHIEF FINANCIAL OFFICER, AND IF TO THE OPTIONEE, AT HIS OR HER MOST RECENT
ADDRESS AS SHOWN IN THE EMPLOYMENT OR STOCK RECORDS OF THE COMPANY.


16. GOVERNING LAW. THE VALIDITY, CONSTRUCTION, INTERPRETATION, AND EFFECT OF
THIS OPTION SHALL BE GOVERNED BY AND DETERMINED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA EXCEPT FOR MATTERS RELATED TO CORPORATE LAW, IN WHICH
CASE THE PROVISIONS OF THE DELAWARE GENERAL CORPORATION LAW SHALL GOVERN.


17. SEVERABILITY. SHOULD ANY PROVISION OR PORTION OF THIS AGREEMENT BE HELD TO
BE UNENFORCEABLE OR INVALID FOR ANY REASON, THE REMAINING PROVISIONS AND
PORTIONS OF THIS AGREEMENT SHALL BE UNAFFECTED BY SUCH HOLDING.


18. ATTORNEYS’ FEES. IF ANY PARTY SHALL BRING AN ACTION IN LAW OR EQUITY AGAINST
ANOTHER TO ENFORCE OR INTERPRET ANY OF THE TERMS, COVENANTS AND PROVISIONS OF
THIS AGREEMENT, THE PREVAILING PARTY IN SUCH ACTION SHALL BE ENTITLED TO RECOVER
FROM THE OTHER PARTY REASONABLE ATTORNEYS’ FEES AND ANY EXPERT WITNESS FEES.


19. COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL BE
DEEMED ONE INSTRUMENT.

Signature Page Follows

5


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

THE
COMPANY:                                                                               
OPTIONEE:

Dyntek, Inc.

By:
                                                                                            
               
                                                                                           

(Signature)

Name: ____________________________________                   
                                                                                           

(Type or print name)

Title: ___________________________________

Address:

____________________________________

____________________________________

6


--------------------------------------------------------------------------------